April 24, 2015 Credit Suisse Equal Weight MLP Index ETN The Credit Suisse Equal Weight MLP Index Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch, that are linked to the return of the Cushing ® 30 MLP Index (the “Index”). The ETNs are designed to provide investors with exposure to the Cushing ® 30 MLP Index and may pay a variable quarterly coupon linked to the cash distributions paid on the constituent MLPs in the Index, as reduced by the investor fee. The ETNs are listed on NYSE Arca under the ticker symbol “MLPN.” 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker MLPN Indicative value ticker MLPN.IV Bloomberg Index ticker MLPX Index CUSIP/ISIN 22542D852 / US22542D8520 Primary Exchange NYSE Arca ETN annual investor fee 0.85%* 12-month yield 4.59%** 12-month total return -0.47%*** 12-month price return -4.84% ETN inception date April 13, 2010 Underlying index Cushing ® 30 MLP Index *Because of daily compounding, the actual investor fee realized may exceed 0.85% per annum. **Actual coupons over previous 12 months ended 3/31/15 divided by indicative value of MLPN on 3/31/15. ***Return based on the change in the indicative value of the ETN from 3/31/14 to 3/31/15 plus any coupon payments paid to holders of the ETN during that period. Index Returns (as of 3/31/2015) 1 month -4.51% 3 month -5.13% 1 year -4.88% Since inception annualized* 12.92% *Index inception date was November 1, 2009. Index Statistics (3/31/2014 to 3/31/2015) Correlation to S&P ndex 0.49 Correlation to Barclays US Aggregate TR Index -0.15 Annualized Volatility 21.85% 1-Year Sharpe ratio* -0.22 *Sharpe ratio calculated using the Federal Funds Effective Rate as of March 31, 2015. 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Strategy Focus ■ MLPs are publicly traded limited or general partnership interests. MLPs included in the Index hold mid-stream energy infrastructure assets in North America. ■ Characteristics of MLPs as an asset class: – Income: Although the ETN holders have no interest or rights in the underlying MLPs, they may receive cash distributions as reduced by the investor fee. – Essential Infrastructure: The mid-stream energy sector involves the gathering, processing, transporting, and storage of crude oil and natural gas. – Growing asset class: Cash flows generated are generally thought to be predictable with growth potential. – Inflation Protection: If distributions on the MLPs grow, they may provide an effective inflation hedge. Index Performance (November 1, 2009 to March 31, 2015) For More Information ETN Desk: Email: ETN.Desk@credit-suisse.com Website: www.credit-suisse.com/etn Index Overview ■ The Index is an equally-weighted index that uses a formulaic, proprietary valuation methodology (SValuES
